Citation Nr: 1709616	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  11-21 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a disorder of the feet, to include hallux valgus and right foot arthritis.

2.  Entitlement to service connection for a disability manifested by bilateral toe discoloration.

3.  Entitlement to service connection for a low back disorder, to include degenerative disc disease of the lumbar spine.

4.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD), with depression and weight gain, prior to December 3, 2015, and entitlement to a rating higher than 70 percent, thereafter.

5.  Entitlement to an initial compensable rating for right ear hearing loss, prior to April 14, 2016, and entitlement to a compensable rating for bilateral hearing loss, thereafter.  


REPRESENTATION

Veteran represented by:	Jeffrey Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from May 1978 to December 1986. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In an April 2010 rating decision, the Veteran was granted entitlement to service connection for PTSD and for right ear hearing loss, and was denied service connection for left ear hearing loss and headaches. She submitted notices of disagreement in May 2010 and September 2010; a statement of the case was issued regarding the appeals for service connection for headaches, and higher ratings for PTSD and right ear hearing loss in July 2011; a VA Form 9 was received in July 2011.

In a March 2012 rating decision, the Veteran was denied entitlement to service connection for bilateral toe discoloration, hallux valgus, arthritis of the right foot, and a lumbar spine disorder. She submitted a notice of disagreement in April 2012, a statement of the case was issued in February 2014, and a VA Form 9 was received in March 2014.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in March 2015 by the undersigned Veterans Law Judge.  Testimony was provided solely on the issues of entitlement to service connection for headaches, and entitlement to increased ratings for PTSD and right ear hearing loss. A transcript is associated with the claims file.

In May 2015, the Board remanded these claims for additional development.  

The issue of entitlement to service connection for headaches was granted in a March 2016 rating decision, and as such, is no longer on appeal.

In a March 2016 rating decision, the RO granted an increased evaluation of 70 percent for PTSD, effective December 2015.  Despite the grant of this increased initial evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, she is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 70 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

Additionally, the Board notes that the Veteran was granted service connection for left ear hearing loss in a November 2016 rating decision, effective April 2016.  Prior to that date, the Veteran was service connected solely for the right ear.  As such, the issue has been rephrased as stated on the title page of this decision.

Of note, the Veteran completed substantive appeals for entitlement to an initial increased rating for migraines, entitlement to service connection for hypertension, a right shoulder disorder, a right arm disorder, right side of the neck disorder, and a cervical spine disorder.  However, these issues have not been fully certified and activated to the Board as they are awaiting hearings at the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a disorder of the feet, to include hallux valgus and right foot arthritis, a disability manifested by bilateral toe discoloration, a low back disorder, entitlement to an initial increased rating for PTSD, an initial increased rating for right ear hearing loss, prior to April 14, 2016, and entitlement to a compensable rating for bilateral hearing loss, thereafter.  

A remand is required.  As noted in the May 2015 Remand, the Veteran indicated on her VA Form 9 for the issues of entitlement to service connection for a disorder of the feet, bilateral toe discoloration, and a low back disorder, that she wished to have a BVA hearing at her local VA office.  See March 2014 VA Form 9.  She then indicated that she wished to have a videoconference hearing.  See January 2015 letter.  The claims were remanded by the Board in May 2015 to schedule the videoconference hearing. 

To date, a videoconference hearing has not been scheduled; however, the Veteran was offered the opportunity to choose options other than a videoconference hearing.  In January 2017, the Veteran indicated that she wished to have a local hearing before a decision review officer (DRO).  See January 2017 "Instead of a Videoconference BVA Hearing" Form.  

Additionally, the Board notes that in March 2017, the Veteran's attorney clarified that the January 2017 Form indicated that the Veteran wished to have a DRO hearing for all issues on all appeals currently pending before the Board.  See March 2017 Report of General Information.  

A Veteran is entitled to a hearing at any time on any issue involved in a claim, subject to the limitations described in 38 C.F.R. § 20.1304 with respect to hearings in claims which have been certified to the Board of Veterans' Appeals for appellate review.  38 C.F.R. § 3.103.  An Appellant and his or her representative, if any, will be granted a period of 90 days following the mailing of notice to them that an appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board of Veterans' Appeals, whichever comes first, during which they may submit a request for a personal hearing, additional evidence, or a request for a change in representation.  38 C.F.R. § 20.1304.  

The Board notes that the Veteran was notified that her appeals were certified to the Board on November 30, 2016.  The Veteran's request for a DRO hearing was received within 90 days, on January 23, 2017.  In order to ensure full compliance with due process requirements, the AOJ should schedule the requested hearing. As DRO hearings are scheduled by the AOJ, a remand is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran's DRO hearing for all issues currently on appeal.

2.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Board intimates no opinion as to the outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


